DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The special definition of the claim term, “connect” provided at [0018] is noted by the undersigned. Based on the definition, the term’s interpretation is open to direct or indirect connection via a medium, such as a fluid medium (e.g., gas and/or liquid).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  One claim limitation is identified as meeting the requirements of the statute: the “pressure releasing mechanism” in claim 1. It is noted that all of the limitations of claim 1 are incorporated into independent claim 19, so claim 19 is also interpreted under the statute.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Support for “pressure releasing mechanism” is found at paragraph [0048] of the as-filed instant specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 recite, “…or the pressure releasing mechanism is a pressure releasing hole” (emphasis added). The aforementioned pressure releasing hole is described at [0048] of the as-filed specification, but no specifics to what this term means are given. It is unclear what is meant by a “pressure releasing hole” as it is not a term common to the art, and common sense would point to the term being some sort of mistranslation, since a hole cannot retain pressure (and therefore release it). The undersigned suggests that Applicant clarify the claim term with support in originally filed specification in order to overcome the rejection. Claim 18 is similarly rejected due to its dependency on claim 16. 
Claim 19 recites:
A battery module, comprising a plurality of battery cells and a packaging housing for packaging the battery cells, wherein the safety structure of claim 1 is provided between the battery cells and the packaging housing.  (emphasis added) 
Claim 19 is an independent claim. However, claim 19 incorporates all of the limitations of claim 1. The claim is indefinite because it’s unclear if the recitation of “a plurality of battery cells” in claim 19 means to refer to, “the at least one battery cell” in claim 1. Further, it’s unclear if the 
	The claim is interpreted as follows: “[the] battery module comprising the safety structure of claim 1.”
	If Applicant would like to more particularly limit the scope of the claim relative to the above interpretation, the undersigned encourages Applicant to recite all of the limitations of claim 1 in the body of the claim, as opposed to incorporating all of the limitations by reference, such that the claim terms have proper antecedent basis and the scope of the claim is clear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-5 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR20190069131A published 06/19/2019; US20200303701A1 referred to below as English translation thereof)
Regarding claim 1, Kim discloses a safety structure of a battery module (battery pack, abstract), comprising:
	a packaging housing (top cover TC, FIG. 1; [0055]), wherein at least one battery cell (battery cells B, FIG. 1; [0055]) is disposed in the packaging housing (see FIG. 1); and
	 a guiding channel (discharge holes FV, FIG. 5; [0077]-[0078]), one end of the guiding channel connecting a safety valve of the battery cell (valve V of battery cell B, FIG. 5; [0078]), and the other end of the guiding channel connecting a pressure releasing mechanism (module vent MV, FIG. 5; [0110]);
	wherein the pressure releasing mechanism is configured for discharging thermal runaway heat flow directly from the safety valve of the battery cell to outside of the packaging housing (“[t]hat is, the module vents MV may be formed on the top cover TC extending across the battery cells B at positions respectively corresponding to the cell vents V of the battery cells B, and gas discharged from the cell vents V may be discharged to the outside of the battery pack” (emphasis added, [0120]); see [0091]).  
Regarding the term of the last clause of the claim, “discharging thermal runaway heat flow,” the term is held to be met because one skilled in the art would understand that thermal runaway heat flow would be discharged in the form of at least gas (i.e., from the electrolytic solution in the battery), which is disclosed by Kim. See also [0091] of Kim. The interpretation is consistent with the description of the instant application at [0023].
Regarding claim 2, Kim teaches the safety structure of the battery module according to claim 1 as described above. Kim also teaches wherein:
the guiding channel and the safety valve are each provided in plural, the guiding channels are provided corresponding to the safety valves in a one-to-one manner (“[t]he module vents MV may be provided such that the module vents MV may respectively correspond to the cell vents V of the battery cells B.” ([0120])), and 
the guiding channels are spaced apart by intervals (see FIG. 1: the alleged guiding channel (discharge holes FV) are formed by the frame F surrounding each battery cell B, which inherently meets the “spaced apart by intervals” limitation).  
Regarding claim 3, Kim teaches the safety structure of the battery module according to claim 1 as described above. Kim also teaches wherein:
a flow guide member (guiding ribs GR, FIG. 5; [0099]) is provided between the safety valve (valve V) and the packaging housing (top cover TC), and 
the flow guide member is provided with a diversion hole (discharge holes FV and through-holes CV form the diversion hole, FIG. 5; [0077]-[0078]), 
the diversion hole forms the guiding channel connecting the safety valve and the packaging housing (see FIG. 5 and rejection of claim 1 given above).  
Regarding claim 4, Kim teaches the safety structure of the battery module according to claim 3 as described above. Kim also teaches wherein:
the packaging housing is a cover plate (top cover TC, FIG. 1; [0055]) for packaging a wire harness plate (wiring board C, FIG. 1; [0057]), and 

an escape hole (through-holes CV, FIG. 5; [0106]) is provided at a position corresponding to the safety valve on the wire harness plate (see annotated FIG. 1, below),
an inner wall (see FIG. 5: the inner wall is point of contact between through-holes CV and leading end PWA of protruding barrier wall PW) of the escape hole extends in a direction of the safety valve and/or a direction of the cover plate (see FIG. 5), thereby forming the diversion hole (see rejection of claim 3 above).  
Regarding claim 5, Kim teaches the safety structure of the battery module according to claim 3 as described above. Kim also teaches wherein:
the packaging housing is a cover plate (top cover TC, FIG. 1; [0055]) for packaging a wire harness plate (wiring board C, FIG. 1; [0057]), and 
the wire harness plate is provided between a battery cell of the battery module and the cover plate (see FIG. 1, the wiring board C is disposed between the group of battery cells B and the top cover TC),
an escape hole (through-holes CV, FIG. 5; [0106]) is provided at a position corresponding to the safety valve on the wire harness plate (see annotated FIG. 1, below),
an annular flange (protruding barrier wall PW, FIG. 5; [0092]), which extends from the cover plate (top cover CV) to the safety valve (vent V), is provided on the cover plate corresponding to the escape hole (protruding barrier wall PW corresponds to through-hole CV, FIG. 5), 

an inner wall of the annular flange forms the diversion hole (the inner portion of the protruding barrier wall PW forms a portion of discharge hole FV, see FIG. 5).  
Regarding claims 16 and 17, Kim teaches the safety structure of the battery module according to claims 1 and 2 as described above. Kim also teaches wherein:
 the pressure releasing mechanism is integrated with the packaging housing (“[t]he module vents MV may be formed on the top cover TC.” ([0108])),
a thickness of the packaging housing at the pressure releasing mechanism is smaller than a thickness of the packaging housing in a non-pressure releasing region (“[t]he module vent MV may be formed by a break line BL engraved to a predetermined depth.., and a groove may be formed in the upper or lower surface of the top cover TC by recessing a portion of the upper or lower surface of the top cover TC in the depth direction thereof to form the break line BL.” (emphasis added, [0110])).
Regarding claim 18, Kim teaches the safety structure of the battery module according to claim 16 as described above. Kim also teaches wherein a weak groove (groove having a recessed portion, see rejection of claim 16 above) is provided on the packaging housing of the pressure releasing mechanism (see rejection of claim 16 above, the pressure releasing mechanism is provided on the packaging housing).  
Regarding claim 19
Regarding claim 20, Kim teaches the safety structure of the battery module according to claim 1 as described above. Kim also teaches wherein the pressure releasing mechanism is fixedly connected to the packaging housing (“[t]hat is, the module vents MV may be formed on the top cover TC extending across the battery cells B at positions respectively corresponding to the cell vents V of the battery cells B, and gas discharged from the cell vents V may be discharged to the outside of the battery pack” (emphasis added, [0120]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20190069131A; US20200303701A1 referred to below as English translation thereof) in view of Chen (CN208797082U, already of record via IDS filed 09/04/2020).
Regarding claims 6 and 7, Kim teaches the battery module of claims 4 and 5 as described above. 
	Kim does not teach wherein the cover plate is a mica sheet cover plate.  
	However, Chen teaches the deficient limitations. Chen relates to battery pack (i.e., module) design (see abstract) and is thus analogous art.
	Chen teaches the suitability of mica for uses in battery pack design, such as for the shell (see [0017], [0080]), which is analogous to the instantly claimed cover plate.
It has been held that the selection of a known material based on its suitability for its intended use is prima facie evidence of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). See also MPEP 2144.07.
.
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20190069131A; US20200303701A1 referred to below as English translation thereof) in view of Mack (US20160344059A1).
Regarding claims 8, 9, 10, 11, and 12, Kim teaches the battery module according to claims 1, 2, 3, 4, and 5 as described above. 
Kim does not teach wherein a surface of the packaging housing facing and/or facing away from the safety valve is coated with or plated with a metal coating. 
	However, Mack teaches the deficient limitations. Mack relates to the design of battery modules (abstract) and is thus analogous art.
	Mack teaches a housing 30 (FIG. 3, [0036]) for housing a plurality of battery cells. The housing may be made of a polymer-based plastic ([0036]). Furthermore, the housing 30 may include a metal layer or film in portions of the housing, e.g., in an area that enables better performance of a vent that may be disposed in the cover ([0036]). Claim 12 teaches that the metal layer or film is disposed in the cover of the housing, which is interpreted to meet the claimed limitation where the plated or metal coating faces the safety valve. Thus, Mack teaches a packaging housing (i.e., Mack’s housing 30) having a metal film or layer in the same manner as instantly claimed.
Thus, it would have been obvious before the effective filing date of the claimed invention to have incorporated the metal layer or film of Mack into the packaging housing of the safety structures of claims 1, 2, 3, 4 or 5 as taught by Kim. The skilled person would have been motivated . 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20190069131A; US20200303701A1 referred to below as English translation thereof) in view of Long (CN110165104A, accompanying machine translation referred to below).
Regarding claims 13, 14, and 15, Kim teaches the safety structure of the battery module according to claims 3, 4 and 5 as described above.
Kim does not teach wherein an inner wall of the diversion hole is coated with or plated with a metal coating.  
	However, Long teaches the deficient limitations. Long relates to the design of battery packs (abstract) and is thus analogous art.
	Long teaches a coated vent hole (i.e., a diversion hole as claimed) plated with a metal coating for reinforcing the vent hole:
“…integrated vent hole 430 can also be formed by a ceramic material (such as alumina, fused silica, zirconia, mullite and so on). In these examples, an integrated vent hole 430 may include a reinforcing structure, the reinforcing structure is selected from the group consisting of an inner pipe, an outer pipe, a coating or a combination thereof. inner pipe and outer pipe can be made of metal material, or alternatively, can be made of plastic material.” (emphasis added, pg. 15, ¶4) 
Thus, it would have been obvious before the effective filing date of the claimed invention to have incorporated the metal coating into the alleged diversion hole of the safety structures of claims 13, 14 and 15 as taught by Kim. The skilled person would have been motivated to do so in order to reinforce the alleged diversion hole of Kim (pg. 15, ¶4).

Conclusion
The prior art currently of record and not relied upon is considered pertinent to applicant's disclosure:
CN206076341U: In the above rejections, Kim is found to be the closest prior art. However, CN’341, which has already been made of record by IDS submission, also appears to anticipate at least independent claim 1. In considering amendments to claim 1, Applicant should also consider amendments that would patentably define over CN’341. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 




/JASON BARTON/Examiner, Art Unit 1721

/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721